Exhibit99.1 NEWS RELEASE New Gold Announces Exercise of El Morro Right of First Refusal and Partnership with Goldcorp (All figures are in US dollars unless otherwise stated) January 7, 2010 – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX-NGD) today provided notice to Xstrata Copper Chile S.A. (“Xstrata”), a wholly owned subsidiary of Xstrata Plc, of the exercise of its right of first refusal to acquire 70% of the El Morro copper-gold project (“El Morro”) in Chile for $463 million. New Gold, as Xstrata’s current 30% joint venture partner in El Morro, holds the right of first refusal which came into effect on October 12, 2009 when Barrick Gold Corporation (“Barrick”) announced that it had entered into an agreement with Xstrata to acquire 70% of El Morro. Goldcorp Inc. (“Goldcorp”) will loan the $463 million to New Gold to fund the exercise of the right of first refusal.
